Exhibit 10.2

 

 

 

 

 

ORDER FOR SUPPLIES OR SERVICES

 

 

 

 

 

1. CONTRACT/PURCH. ORDER/

 

2. DELIVERY ORDER/ CALL NO.

3.

DATE OF ORDER/CALL

4. REQ./PURCH. REQUEST NO.

5. PRIORITY

AGREEMENT NO.

 

 

 

 

 

 

(YYYYMMMDD)

 

 

 

 

 

 

 

 

0006

 

 

 

 

 

See Schedule

 

 

 

M67854-07-D-5031

 

 

 

 

 

2007 Oct 18

 

 

 

 

6. ISSUED BY

 

 

 

CODE

M6785

7. ADMINISTERED BY (if other than 6)

CODE

S1103

 

MARCORSYSCO

 

 

 

 

 

DCMA ATLANTA

 

 

8.

DELIVERY FOB

2200 LESTER STREET

 

 

 

 

 

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

 

 

x DESTINATION

QUANTICO VA 22134-6050

 

 

 

 

 

SUITE 300

 

 

 

 

o  OTHER

 

 

 

 

 

 

SMYNRA GA 30080

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(See Schedule if other)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9. CONTRACTOR

 

 

 

CODE

1EFH8

FACILITY

10.

DELIVER TO FOB POINT BY (Date)

11. MARK IF BUSINESS IS

 

 

 

 

 

 

 

 

 

(YYYYMMMDD)

 

 

x SMALL

 

 

 

 

SEE SCHEDULE

 

 

o SMALL

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

 

 

 

   DISADVANTAGED

NAME

DAMON WALSH

 

 

 

 

12.

DISCOUNT TERMS

 

 

o WOMEN-OWNED

AND

9801 HIGHWAY 78, #1

 

 

 

 

Net 30 days

 

 

 

ADDRESS:

LADSON SC29456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

 

 

 

 

See Item 15

 

 

 

14. SHIP TO

 

CODE

N65236

15. PAYMENT WILL BE MADE BY

CODE

HQ0338

 

 

 

 

 

 

 

 

 

 

 

RECEIVING OFFICE/SPAWARSYSCEN CHARLESTON

 

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

 

MARK ALL PACKAGES

PETE WARD CODE 616PW

 

 

P.O. BOX 182264

 

 

 

AND PAPERS WITH

09C11 BLDG 3112

 

 

 

COLUMBUS OH 43218-2264

 

 

 

IDENTIFICATION

M/F BROOKS O’STEEN MCHS PROJECT

 

 

 

 

 

 

 

NUMBERS IN BLOCKS

NORTH CHARLESTON SC 29405-1639

 

 

 

 

 

 

 

1 AND 2.

 

 

 

 

 

 

 

 

 

 

 

 

16. TYPE

DELIVERY/CALL

x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

OF

PURCHASE

 

 

 

 

 

 

 

 

 

 

 

ORDER

 

 

Reference your quote dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish the following on terms specified herein. REF:

 

 

 

 

 

 

 

 

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL
OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO

 

PERFORM THE SAME.

Force Protection Industries, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Force Protection Industries, Inc.

 

 

/s/ Otis Byrd

 

Otis Byrd, Director of Contracts

 

 

19 Oct 07

NAME OF CONTRACTOR

 

 

 

SIGNATURE

 

 

TYPED NAME AND TITLE

 

 

DATE SIGNED

 

 

 

 

 

 

 

 

 

 

(YYYYMMMDD)

x If this box is marked, supplier must sign Acceptance and return the following
number of copies: 1

 

 

 

 

 

17. ACCOUNTING AND APPROPRIATION DATA / LOCAL USE

 

 

 

 

 

 

 

See Schedule

 

 

 

 

 

 

 

 

 

 

 

 

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/SERVICES

 

 

20. QUANTITY

 

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

 

 

 

 

 

 

ORDERED/

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED*

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

24. UNITED STATES OF AMERICA

 

 

25. TOTAL

 

$376,644,117.00

*If quantity accepted by the government is

TEL: 540-658-8413

/s/ Lynn Frazier

18 Oct 07

 

26. DIFFERENCES

same as quantity ordered, indicate by X. If

EMAIL: lynn.frazier@usmc.mil

 

 

 

 

 

different, enter actual quantity accepted below

 

 

 

 

 

 

 

quantity ordered and encircle.

BY: LYNN FRAZIER

 

CONTRACTING / ORDERING OFFICER

 

 

 

27a. QUANTITY IN COLUMN 20 HAS BEEN

 

 

 

 

 

 

 

 

 

oINSPECTED

o RECEIVED

 

o ACCEPTED, AND CONFORMS TO THE

 

 

 

 

 

 

 

 

 

    CONTRACT EXCEPT AS NOTED

 

 

 

 

 

 

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

 

c. DATE

 

d. PRINTED NAME AND TITLE OF AUTHORIZED

 

 

 

 

 

 

 

(YYYYMMMDD)

 

 

GOVERNMENT REPRESENTATIVE

c. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

 

29. DO VOUCHER NO

30. INITIALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

 

 

o PARTIAL

 

32 PAID BY

33. AMOUNT VERIFIED CORRECT FOR

 

 

 

 

 

 

 

o FINAL

 

 

 

 

 

36. I certify this account is correct and proper for payment.

 

 

31. PAYMENT

 

 

34. CHECK NUMBER

 

 

 

 

 

 

 

a. DATE

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

 

o COMPLETE

 

 

35. BILL OF LADING NO.

(YYYYMMMDD)

 

 

 

 

 

 

o PARTIAL

 

 

 

 

 

 

 

 

 

o FINAL

 

 

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED

40. TOTAL

 

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

 

 

 

 

 

(YYYYMMMDD)

CONTAINERS

 

 

 

 

 

DD Form 1155, DEC 2001

 

 

 

 

PREVIOUS EDITION IS OBSOLETE.

 

 

 

 

1

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0006

 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0001

 

 

 

475

 

Each

 

$

444,311.00

 

$

211,047,725.00

 

 

 

CATEGORY I USMC Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

ACRN:AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

211,047,725.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0001

 

 

 

78

 

Each

 

$

444,311.00

 

$

34,656,258.00

 

 

 

CAT I Navy Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

ACRN:AB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

34,656,258.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

6

 

Each

 

$

530,122.00

 

$

3,180,732.00

 

 

 

CATEGORY II USMC

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

ACRN:AB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

3,180,732.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

200

 

Each

 

$

530,122.00

 

$

106,024,400.00

 

 

 

CAT II ARMY Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

ACRN:AB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

106,024,400.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

41

 

Each

 

$

530,122.00

 

$

21,735,002.00

 

 

 

CAT II USAF Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

ACRN:AC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMOUNT:

 

 

 

$

21,735,002.00

 

 

2

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0006

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Origin

 

Government

0002

 

Origin

 

Government

 

Origin

 

Government

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

MARCH

 

WEEK 1

 

WEEK 2

 

WEEK 3

 

WEEK 4

 

TOTAL

 

CAT I

 

32

 

49

 

69

 

100

 

250

 

CAT II

 

12

 

21

 

27

 

40

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

APRIL

 

WEEK 1

 

WEEK 2

 

WEEK 3

 

WEEK 4

 

TOTAL

 

CAT I

 

41

 

61

 

87

 

114

 

303

 

CAT II

 

14

 

27

 

41

 

65

 

147

 

 

 

All Vehicles are to be shipped to the following address:

RECEIVING OFFICE/SPAWARSYSCEN CHARLESTON

PETE WARD CODE 616PW

09C11 BLDG 3112

M/F BROOKS O’STEEN MCHS PROJECT

NORTH CHARLESTON SC 29405-1639

843-218-4876

FOB: Destination

UIC: N65236

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPRORIATION DATA

 

 

 

Svc

 

QTY

 

Unit

 

Total Cost

 

Funding

 

Doc Number

 

LOA

 

CAT I

 

USMC

 

475

 

444,311

 

211,047,725

 

USMC FY08

 

M95450-08-RC-86004

 

AA 1781109 6520 310 67854 067443 2D 6520C5 00008RC86004

 

CAT I

 

Navy

 

78

 

444,311

 

34,656,258

 

Army FY08

 

M95450-08-RC-00073

 

AB 2182035 MRAP 310 67854 067443 2D 2035MR 00008RC00073

 

CAT II

 

USMC

 

6

 

530,122

 

3,180,732

 

Army FY08

 

M95450-08-RC-00073

 

AB 2182035 MRAP 310 67854 067443 2D 2035MR 00008RC00073

 

CAT II

 

Army

 

200

 

530,122

 

106,024,400

 

Army FY08

 

M95450-08-RC-00073

 

AB 2182035 MRAP 310 67854 067443 2D 2035MR 00008RC00073

 

CAT II

 

USAF

 

41

 

530,122

 

21,735,002

 

Air Force FY07

 

M95450-08-RC-00063

 

AC 5773080 177 47E8 82223H 010900 00000 000000 503000 F03000 021485 256720
024707

 

TOTAL:

 

 

 

800

 

 

 

376,644,117

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------